Citation Nr: 1109630	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1971.  The appellant is his mother.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death and accrued benefits.   

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2004 due to the effects of multiorgan system failure, rhadbomyolyosis, and sepsis.  Alcohol abuse was identified as a significant condition contributing to death.

2.  At the time of his death in December 2004, the Veteran was not service-connected for any disabilities.  

3.  The Veteran did not have PTSD.

4.  Service connection for the cause of the Veteran's death due to alcohol abuse is precluded by law. 




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in December 2004.  The death certificate, which was signed by a physician, lists the cause of death as multiorgan system failure, rhadbomyolyosis, and sepsis.  The death certificate also indicates that alcohol abuse was a significant condition contributing to death.  The appellant contends that the Veteran's death was due to alcohol abuse which was in turn due to posttraumatic stress disorder (PTSD) incurred as a result of active duty service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the instance of a Veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Private treatment records from the time of the Veteran's death establish that he was hospitalized on December 10, 2004 for a syncopal event and tachycardia.  His physician noted a history of heavy alcohol consumption and the Veteran's sister reported that he had recently been on a drinking binge.  The Veteran developed progressive respiratory arrest and laboratory results indicated acute renal failure caused by rhabdomyolosis.  He was also diagnosed with aspiration pneumonia from food or vomit and as a result developed septic shock.  The Veteran died on December [redacted], 2004 from multiorgan system failure, rhadbomyolyosis, and sepsis.  The private treatment records also note that the Veteran had a pre-existing diagnosis of alcohol abuse.

The record establishes, and the appellant does not dispute, that the Veteran's death was due to conditions cause by his alcoholism.  Compensation shall not be paid if a disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  Compensation is precluded only for (a) primary alcohol abuse disabilities (an alcohol abuse disability arising during service from voluntary and willful drinking to excess), and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id.  

In this case, service connection for the cause of the Veteran's death stemming directly from alcohol abuse or any conditions associated with alcoholism is precluded.  However, the law does not preclude compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  Therefore, to establish service connection for the cause of the Veteran's death, the evidence must establish that his alcoholism was incurred secondary to a psychiatric disability, including PTSD, which was due to active service.  

After review of the evidence of record, the Board finds that the Veteran did not have a chronic psychiatric disorder due to active duty service that was the cause of his alcohol abuse.  Service treatment records document that the Veteran was diagnosed with severe chronic alcoholism and a premorbid personality disorder in January 1971.  The examination for separation in November 1971 was negative for any psychiatric findings.  

While the Veteran was diagnosed with a personality disorder during service, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection can be granted for personality disorders in certain limited circumstances, when there is evidence of additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, there is no evidence of an additional disability resulting from the diagnosed personality disorder, including evidence linking the Veteran's alcohol abuse to the personality disorder.  

The post-service medical record is also negative for evidence of a psychiatric disability due to military service.  The Veteran was consistently diagnosed with alcohol abuse dating from June 1978 when the Veteran was examined at a private hospital for a seizure disorder associated with his alcoholism.  He was hospitalized at the Salisbury VA Medical Center (VAMC) numerous times throughout the claims period for treatment of alcohol abuse and associated conditions.  Additionally, while the Veteran was diagnosed with organic brain syndrome upon VA examination in July 1983, this condition was characterized as secondary to alcohol abuse and was not linked to service.  

The appellant contends that the Veteran incurred PTSD due to active service.  In support of her claim, she submitted copies of a June 2004 VAMC examination showing a positive PTSD screen.  She contends that the positive PTSD screen establishes a diagnosis of PTSD sufficient for a grant of service connection.  The Board finds that the positive PTSD screen does not establish a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) and therefore does not support a grant of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.304(f).  The June 2004 screen for PTSD consisted of a brief three question survey and was not accompanied by any psychiatric examination, diagnosis, or treatment.  Furthermore, other psychiatric examinations performed throughout the claims period have not established the presence of PTSD, and there is no indication the Veteran was ever diagnosed with PTSD by any health care provider.  

The Board has considered the statements by the appellant that the Veteran had PTSD at the time of his death, but finds that she is not competent to render such an opinion.  This claim turns on a medical matter, i.e. whether the Veteran had a valid diagnosis of PTSD, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Absent evidence of the requisite training, credentials, or expertise on the part of the appellant, her lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996).  The appellant has reported that the Veteran manifested symptoms such as flashbacks, nightmares, and hallucinations, and while she is competent to report observable symptoms, her opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board therefore finds that the weight of the evidence is against a finding that the Veteran had PTSD.

Thus, the record does not establish the presence of a psychiatric disability due to service or one that accounts for the Veteran's alcoholism.  The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist an appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a March 2005 letter.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Veteran was not service-connected for any disabilities at the time of his death.  While the March 2005 VCAA letter did not specifically notify the appellant of this fact, the September 2005 rating decision clearly noted that the Veteran was not service-connected for any conditions.  In addition, the appellant has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

Moreover, the record contains evidence of actual knowledge on the part of the appellant.  Her essential contention in this case is not that the Veteran's death was due to an already service-connected condition, but that his death was caused by alcoholism due to PTSD that had not yet been service-connected.  Therefore, the lack of notice regarding whether the Veteran was service-connected for any disabilities did not result in prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appellant has also not received specific information regarding the disability rating and effective date elements of the claim, but as the claim is being denied no disability rating or effective date will be assigned.  Therefore, the appellant is not prejudiced by the delayed notice on these elements.  See, id.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the appellant, including service treatment records, records of VA treatment, and private medical records.  

The Board acknowledges that the record does not contain a medical opinion addressing the appellant's contentions.  As the competent evidence does not establish the presence of a current disability to account for the Veteran's alcohol abuse, i.e. PTSD, the Board finds that a medical opinion is not required by the duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

Under the provisions of 38 C.F.R. §§ 3.152(b)(2) and 3.1000(c), when a parent files a claim for DIC, the claim is deemed to include a claim for accrued benefits.  Although the September 2005 rating decision on appeal did not explicitly address the issue of entitlement to accrued benefits, the appellant was notified in a September 2005 letter that the rating decision denied entitlement to both Dependency and Indemnity Compensation (DIC) and accrued benefits.  The appellant expressed disagreement with the denial of accrued benefits in the February 2006 notice of disagreement, and was provided a VCAA letter addressing her claim for accrued benefits.  However, this issue was not addressed by the April 2007 statement of the case (SOC). As the appellant has not been provided a SOC in response to the notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant and her representative on the issue of entitlement to accrued benefits.  The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the appellant perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


